             Case 5:17-cv-01343-F Document 77 Filed 11/29/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U.S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102

Date: November 29, 2018


OKLAHOMA AGENTS ALLIANCE, LLC, an               )
Oklahoma limited liability company,             )
                                                )
                        Plaintiff,              )
                                                )
-vs-                                            )      Case No. CIV-17-1343-F
                                                )
CHRIS TORRES, an individual, et al.,            )
                                                )
                        Defendants.             )


ENTER ORDER:

At the motion hearing set for 4:00 p.m. on December 14, 2018, the court will discuss with
counsel the lifting of the stay of the briefing deadlines with respect to Defendants’ Motion
for Order Temporarily Staying Enforcement of Eradication Plan Deadline (doc. no. 62).

By direction of Judge Stephen P. Friot, we have entered the above enter order.


                                               Carmelita Reeder Shinn, Clerk


                                               By:           s/ Lori Gray
                                                               Deputy Clerk

cc:    all parties
17-1343p018.docx
